                                                                                         FILED
                                                                                2019 Jun-14 PM 12:25
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


              UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

MICHAEL W. RONDINI, as                )
Administrator and Personal            )
Representative for the Estate         )
of MEGAN ELIZABETH                    )
RONDINI, deceased,                    )
                                      )
            Plaintiffs,               )
                                      )
vs.                                   )            CASE NUMBER
                                      )            7:17-cv-01114-TMP
TERRY J. BUNN, JR.,                   )
                                      )
            Defendant.                )

              PROPOSED AMENDED SCHEDULING ORDER

      COME NOW the Parties to this action and hereby file the following Proposed

Amended Scheduling Order for this Court’s consideration. Counsel for Plaintiff and

Defendant have met and hereby propose the following amended deadlines:

      1.    Plaintiff’s counsel will provide proposed language for his previously

issued subpoenas which have been in issue to Defendant’s counsel on or before June

14, 2019. Upon agreement that the same comply with this Court’s Order, the

subpoenas will issue.

      2.    The discovery deadline in this case is extended July 15, 2019.

Discovery is only permitted on information arising from or relating to documents, if


                                     Page 1 of 3
any, produced pursuant to the subject subpoenas made the basis of Defendant’s

objections, Motions to Quash and for Protective Order.

        3.   Plaintiff will have until August 4, 2019 to file his response to

Defendant’s Motion for Summary Judgment. Defendant will then have until August

19, 2019 to file any reply brief to the same.

        4.   The Parties believe that this case will now be trial ready in January

2020.

                                        Respectfully Submitted,



                                        /s/Thomas Coleman, Jr.
                                        Thomas Coleman, Jr.(asb-5220-1434)
                                        Attorney for Defendant, Terry J. Bunn, Jr.
                                        SMITH, SPIRES, PEDDY, HAMILTON
                                        & COLEMAN, P.C.
                                        2015 Second Avenue North - Suite 200
                                        Birmingham, Alabama 35203
                                        Email: tom@ssp-law.com


                                        /s/Angela C. Shields
                                        Angela C. Shields (asb-9570-l75a)
                                        Attorney for Defendant, Terry J. Bunn, Jr.
                                        SMITH, SPIRES, PEDDY, HAMILTON
                                        & COLEMAN, P.C.
                                        2015 Second Avenue North - Suite 200
                                        Birmingham, Alabama 35203
                                        Email: angela@ssp-law.com




                                      Page 2 of 3
 /s/ Leroy Maxwell, Jr.
 Leroy Maxwell, Jr.
 Attorney for Plaintiff
 MAXWELL TILLMAN
 2326 2nd Avenue North
 Birmingham, Alabama 35203
 Email: maxwell@MxLawfirm.com

 /s/ Patricia H. Davis
 Patricia H. Davis
 Attorney for Plaintiff
 FARROW-GILLESPIE & HEATH
 1700 Pacific Avenue - Suit 3700
 Dallas, Texas 75201
 Email: patricia.davis@fghlaw.com

 /s/ Julie E. Heath
 Julie E. Heath
 Attorney for Plaintiff
 FARROW-GILLESPIE & HEATH
 1700 Pacific Avenue - Suit 3700
 Dallas, Texas 75201
 Email: julie.heath@fghlaw.com




Page 3 of 3
